Alice Robie Resnick, J.,
concurring and dissenting. I concur in the allowance of the contestee’s costs as to items 5, 6, and 7. However, I must respectfully dissent from the disallowance of contestee’s costs as to items 1, 2, 3, 4, 8, 9 and 10.
I totally agree with the majority’s statement that “[djespite contestor's arguments regarding the interpretation of R.C. 3515.09, we conclude that contestor is liable to the contestee for 'all the costs of the contest.’ ” The phrase “all the costs of the contest” is not ambiguous. It clearly means all costs. None of these costs would have been incurred if the contest had not been filed. Accordingly, I would require the contestor to reimburse contestee for items 1 through 10. *7judicial authority to prevent them from representing themselves, and State, ex rel. Butler, v. Demis (1981), 66 Ohio St.2d 123, 20 O.O.3d 121, 420 N.E.2d 116, to show that they have no adequate legal alternative to a writ of prohibition. These showings are sufficient to withstand dismissal pursuant to Civ.R. 12(B)(6) (failure to state a claim upon which relief can be granted) and, in the absence of any response from appellee, they are a sufficient basis for granting appellants relief pursuant to our plenary authority in extraordinary actions. Accordingly, the court of appeals’ judgment is reversed and the writ of prohibition is allowed.
*6Sweeney, J., concurs in the foregoing opinion.